Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 9, 10, 11, 14, 15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beane et al. (US Pub. No. 20170169401), hereinafter referred to as Beane. 
Referring to claim 1, Beane discloses a method comprising: 
electrically connecting a mobile device (mobile device 120, fig. 1) to a USB port (USB port 118, fig. 1) of a host system (host 130, fig. 1); 
uniquely identifying the USB port and a type of the mobile device attached to the USB port (identified the target device, para. 0023);  
adjusting electrical performance of the USB port based on identified device type and desired function (when a target USB device is connected to a USB host, evaluation device, the host (e.g., the host USB controller) typically queries the target device with a GET_DESCRIPTOR query, which is specific to USB connections, para. 0071);  
identifying a current state of the mobile device (receive detailed information about the target device 120, para. 0075);  
establishing a serial connection between the mobile device (USB port 118, fig. 1) and the host system (host 130, fig. 1); and 
 

As to claim 4, Beane discloses the method of claim 1, further comprising providing power to the mobile device through a USB the cable connected between the host system and the mobile device (power 266, fig. 2).  

As to claim 5, Beane discloses the method of claim 1, wherein identifying a current state of the mobile device further comprises determining available data connection types for the mobile device (with a GET_DESCRIPTOR query, which is specific to USB connections, para. 0071).  

As to claim 9, Beane discloses the method of claim 8, further comprising: determining a resale value (query a pricing data structure or service to obtain a current price for the target device 120 based on that determination, para. 0057) of the mobile device based upon at least whether a respective component was originally installed at time of manufacture of the mobile device.  

As to claim 10, Beane discloses the method of claim 8, further comprising: planning a repair or upgrade value (query a pricing data structure or service to obtain a current price for the target device 120 based on that determination, para. 0057) of the mobile device based upon at least whether a respective component was originally installed at time of manufacture. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Beane et al. (US Pub. No. 20170169401), hereinafter referred to as Beane in view of Hollis et al. (US Pub. No. 20140066192), hereinafter referred to as Hollis. 

As to claim 7, Beane does not explicitly disclose the method of claim 1, further comprising: retrieving, from the mobile device, a serial number of a component installed in the mobile device; and determining the component is an originally installed component of the mobile device.
Hollis discloses, what Beane lacks, retrieving, from the mobile device, a serial number of a component installed in the mobile device (inventory list); and determining the component is an originally installed component of the mobile device (authenticating an inventory list of the components installed on casino gambling devices, para. 0007). 
Beane and Hollis are analogous art because they are from the same field of endeavor in the input and output field. 

	The suggestion/motivation for doing so would have been to improve the maintenance of a device system by tracking its original components. 
Therefore, it would have been obvious to combine Beane with Hollis to obtain the invention as specified in the instant claim(s).

As to claim 8, Beane discloses the method of claim 1, further comprising: obtaining a list of serial numbers of components installed in the mobile device; determining, for each of such installed components, whether each respective component was originally installed at time of manufacture of the mobile device (authenticating an inventory list of the components installed on casino gambling devices, para. 0007).  

Claims 2, 3, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Beane et al. (US Pub. No. 20170169401), hereinafter referred to as Beane in view of Kedem et al. (US Pub. No. 20080154404), hereinafter referred to as Kedem. 

As to claim 2, Kedem discloses, what Beane lacks, the method of claim 1, wherein adjusting electrical performance of the USB port comprises adjusting a resistance in a USB cable (user-adjustable resistance, para. 0012) between the mobile device and the host system.  
Beane and Kedem are analogous art because they are from the same field of endeavor in the input and output field. 

	The suggestion/motivation for doing so would have been to allow adjustability to a peripheral device. 
Therefore, it would have been obvious to combine Kedem with Beane to obtain the invention as specified in the instant claim(s).

	
As to claim 3, Kedem discloses the method of claim 2, wherein the method comprises switching a device state of the mobile device in response to identifying a current device state of the mobile device is not one of recovery mode or download mode (download of multimedia files according to a predefined rule, para. 0011).  

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Beane et al. (US Pub. No. 20170169401), hereinafter referred to as Beane in view of Feng et al. (US Pub. No. 20050154799), hereinafter referred to as Feng. 

As to claim 6, Feng discloses, what Beane lacks, the method of claim 1, wherein the serial connection between the mobile device and the host system comprises one of a USB protocol (USB 56, fig. 5) and an RS-232 protocol (RS 232 54, fig. 5).  

Beane and Feng are analogous art because they are from the same field of endeavor in the input and output field. 

	The suggestion/motivation for doing so would have been to use a known protocols to improve user experience. 
Therefore, it would have been obvious to combine Feng with Beane to obtain the invention as specified in the instant claim(s).

Claim 16 recites the corresponding limitation of claim 6. Therefore, they are rejected accordingly.


Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. 
Applicant's arguments:
[Remarks, p. 9] Beane discloses: "uniquely identifying the USB port and a type of the mobile device attached to the USB port (identified the target device, para. 0023)." The Applicant respectfully disagrees, as Beane teaches at this location, identification of the device, not the port, "evaluator input device 110 has identified the target device 120;" on the other hand, paragraph [0026] of the instant Specification mentions "the Host System 105 uniquely identifies 205 which specific USB port a mobile device under test is attached to, which is of particular importance when an operation is set up to process multiple mobile devices simultaneously"; this feature of the claimed invention therefore allows a host system to keep track of testing information by tracking and identifying associated ports, which is not taught or disclosed by the Beane reference. 
Examiner’s response:
Beane discloses: “a wired network connector port 118 (e.g., one or more of an Ethernet port, cable modem, FireWire cable, Lightning connector, universal serial bus (USB) port, etc.).”
Target device 120 can be plug into one or more Ethernet port, cable modem, FireWire cable, Lightning connector, universal serial bus (USB) port which requires the port to be identified in order for the evaluator hub device 130 to communicate with target device 120. 

Applicant's arguments:
[Remarks, p. 9] Beane discloses "adjusting electrical performance of the USB port based on identified device type and desired function (when a target USS device is connected to a USS host, evaluation device, the host (e.g., the host USB controller) typically queries the target device with a GET DESCRIPTOR query, which is specific to USB connections, para. 0071)." The Applicant respectfully disagrees. The instant Specification at paragraph [0028] states, "if necessary, electrical performance of USB ports to which mobile devices are respectively connected are adjusted within desired ranges based on device type and desired function. For example, an amount of available current flowing between a mobile device and the connected Host System can be measured to ensure the mobile device is receiving the proper amount of amps of current (and proper supply voltage) that is required by the mobile device to perform the required functions. In various embodiments, the electrical operating characteristics of specific USB ports of the present invention may be programmatically adjusted to maintain electrical parameters (e.g. amps, volts, watts) within desired ranges. Alternatively, or in addition, a resistance 130A in the USB cable 110A may be adjusted manually or via a control signal 133A provided from the Host System 105A." The electrical performance thus is a feature distinct from mere identification of a device name, which the GETDESCRIPTOR function provides as explained by the Beane reference. Thus, this element is not taught or disclosed by the Beane reference. 
Examiner’s response:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the electrical operating characteristics of specific USB ports of the present invention may be programmatically adjusted to maintain electrical parameters (e.g. amps, volts, watts) within desired ranges) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant's arguments:
[Remarks, p. 11] Regarding Claim 4, the Office Action states that "Beane discloses the method of claim 1, further comprising providing power to the mobile device through a USB the cable connected between the host system and the mobile device (power 266, fig. 2)." The Applicant respectfully disagrees. The "power 266" referred to in Beane is merely internal power of its evaluator hub and does not provide power to a device under test. Paragraph [0034] of Beane states: "The evaluator hub device 110 further includes power 266, which can include battery power and/or facility power for operation of the various electrical components associated with the evaluator hub device 130." As such, Beane fails to teach or disclose the subject matter of Applicant's Claim 4.

Examiner’s response:
USB cable includes a power pin that provides power to any device under test. 

Applicant's arguments:

Applicant respectfully disagrees, as the disclosed "GET-DESCRIPTOR" query may result in identification of a device (e.g. Beane teaches this "can query the target device 120 for information such as a device identifier (e.g., an IMEI number, serial number, etc.)." this is not the state of the device but merely an identifier relating to the mobile device, and the instant Specification explain in paragraph [0029], "Embodiments of the invention then identify 208 a current device state/activation state of a connected Mobile Device 120, without interacting with an operating system that is installed on the Mobile Device 120. Such states may include, for example, Charge Only State, DFU, Recovery Mode, Boot OS, Demo Mode, or another state." Clearly the state of the device is not its identification but its present state of operation, and thus, Beane fails to teach or disclose the subject matter of Claim 5. 

Examiner’s response:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “identifying a current state of the mobile device”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, status request command is part of USB protocol. 

Applicant's arguments:


Examiner’s response:
Beane never disclosed a mobile device component being modified. As such, the pricing data structure is based on original component. 

Applicant's arguments:
[Remarks, p. 13] Regarding Claim 10, the Office Action states that "Beane discloses the method of claim 8, further comprising: planning a repair or upgrade value (query a pricing data structure or service to obtain a current price for the target device 120 based on that determination, para. 0057) of the mobile device based upon at least whether a respective component was originally installed at time of manufacture." The Applicant respectfully disagrees. 

Examiner’s response:
Beane never disclosed a mobile device component being modified. As such, the pricing data structure is based on original component. 
Querying for price requires planning. As such, Beane discloses planning a repair or upgrade value (query a pricing data structure or service to obtain a current price for the target device 120 based on that determination, para. 0057) of the mobile device based upon at least whether a respective component was originally installed at time of manufacture.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITO C BORROMEO whose telephone number is (571)270-1720.  The examiner can normally be reached on Monday - Friday 9 - 5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/J.C.B/               Assistant Examiner, Art Unit 2184                                                                                                                                                                                         

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184